Citation Nr: 0103446	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  99-23 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for Hodgkin's lymphoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



REMAND

The veteran had active military service from November 1990 to 
May 1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999  rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
North Little Rock, Arkansas, that denied the veteran's claim 
for entitlement to service connection for Hodgkin's lymphoma.  

During Operation Desert Shield/Storm, the veteran was called 
onto active duty from her National Guard unit.  She served in 
the Southwest Asia theatre of operations from December 1990 
to May 1991.  In December 1998, the veteran was diagnosed 
with Stage II lymphocyte predominant Hodgkin's lymphoma 
involving the left inguinal region and retroperitoneal nodes.  
It is her contention that as a result of her service in the 
Persian Gulf region, she developed this disability.

Specifically, she maintains that during her assignment she 
was exposed to various chemical and environmental 
carcinogens.  The veteran has stated that she was assigned to 
the 148th Evacuation Hospital located at "Al Quousuma", near 
"Hafar Alabatin", in Saudi Arabia, where she was exposed to 
airborne and surface carcinogens.  

The claims folder does not have confirmation by the service 
department concerning her location in the theatre of 
operations or any possible exposure that might have occurred.  
In cases of disability compensation, VA is responsible for 
obtaining service records pertaining to active military 
service that are held by a governmental entity that may 
substantiate the veteran's claim.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A(c)).  
Since the record does not contain corroboration of the 
veteran's exposure, the claim must be remanded so the RO may 
undertake appropriate action to determine where the appellant 
served and whether there are any service department records 
that might confirm possible exposure.  

It is unclear whether the Board has all of the veteran's 
private and VA medical records concerning her Hodgkin's 
lymphoma treatment.  The VA has a duty to obtain relevant 
medical reports where indicated by the facts and 
circumstances of the individual case.  See Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992) (VA records are constructively 
part of the record which must be considered); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  Because these private and VA records may be 
relevant to her claim, the claim is remanded for those 
records.  

In February 1999, the veteran was accorded a VA examination.  
The examiner at that time noted that a complete examination 
could not be carried out because of the appellant's 
pregnancy, and that a further examination would be in order 
after delivery and further work-up by her private oncologist.  
It does not appear that further VA examination was 
accomplished.  Once development has been undertaken for the 
veteran's treatment records and relevant service department 
records, she should be accorded a VA examination by a 
qualified oncologist for an opinion as to the likelihood that 
her Hodgkin's lymphoma is related to her active service, 
including any exposure to environmental hazards or 
contaminants.

Thus, the claim is REMANDED for the following actions:

1.  Request that the appellant identify 
all medical care providers, including VA, 
who treated her for Hodgkin's lymphoma 
since December 1998 to the present.  
After securing the necessary release, the 
RO should attempt to obtain copies of 
these records.  In particular, all 
treatment records of R. T. Webb, M.D., 
and G. N. Meeks, M.D., should be 
obtained.

With respect to Dr. R. T. Webb, the RO 
should ask him to provide, in addition to 
his treatment records of the veteran, any 
supporting rationale for his opinion that 
the veteran's Hodgkin's lymphoma was the 
result of the veteran's exposure to 
chemical/warfare agents and environmental 
contaminants.  Dr. Webb should be asked 
to state the evidence on which he relied 
to determine that the veteran had such 
exposure, what particular 
chemical/warfare agents or environmental 
contaminants the veteran was exposed to, 
when such exposure occurred, and any 
medical treatises, textbooks, or articles 
on which he may have relied in forming 
his opinion.  Any response should be 
associated with the claims file.

With respect to any VA records, all 
records maintained are to be requested, 
to include those maintained in paper form 
and those maintained electronically 
(e.g., in computer files) or on 
microfiche.  Associate all records 
received with the claims file.

If records of private treatment are not 
received, the veteran and her 
representative should be told of the 
negative results and of the veteran's 
ultimate responsibility to provide the 
records.  38 C.F.R. § 3.159 (2000).  

2.  Obtain from the appropriate archives 
the appellant's personnel records and any 
available unit histories and morning 
reports for the 148th Evacuation 
Hospital, for the period of November 1990 
to and including May 1991.  Request from 
the appropriate service department any 
information having to do with the 
veteran's possible exposure to chemical 
or environmental carcinogens, to include 
chemical warfare agents, while she was in 
the Southwest Asia theatre of operations.  
Associate any information obtained with 
the claims folder.

3.  Following completion of the above 
development, schedule the veteran for a 
VA examination by an oncologist for the 
purpose of ascertaining the etiology of 
the veteran's Hodgkin's lymphoma.  The 
claims file and a copy of this remand 
must be made available to and be reviewed 
by the examiner prior to the examination.  
Any necessary tests should be done and 
reviewed prior to completion of the 
report.

The physician should review any evidence 
the RO is able to obtain corroborating or 
verifying any reported exposure to 
carcinogenic toxins in Southwest Asia.  
The examiner is asked to state whether it 
is at least as likely as not that the 
veteran's Hodgkin's lymphoma is 
etiologically related to such exposure.  
The medical rationale for any opinion 
should be provided.

4.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  
If the requested examination does not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2000); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

5.  Readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained as a 
result of this remand, including the VA 
examination.  If the decision with 
respect to the claim remains adverse to 
the veteran, she and her representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.

Then, the claims folder should be returned to the Board for 
further appellate consideration.  The appellant need take no 
action until she is so informed.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

